05/25/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: OP 21-0226


                                        OP 21-0226                          Flipp
 SHAWN RYAN COWAN,                                                          MAY 2 5 2021
                                                                         Bowen Greenwoo0
                                                                       Clerk of Supreme Court
              Petitioner,                                                 State of Montane


       v.
                                                                    ORDER
 STATE OF MONTANA,RAVALLI COUNTY
 21st JUDICIAL DISTRICT COURT,

              Respondent.


       Representing himself, Shawn Ryan Cowan has filed a Petition for Writ of
Supervisory Control, raising a constitutional issue.         He requests that this Court
"correct unconstitutional actions that are preparing to harm the [P]etitioner and his
immediate family."
       Exercise of supervisory control is discretionary. On a case-by-case basis, the
Supreme      Court    may    exercise    its   supervisory     power    over    all    other
courts. M. R. App. P. 14(3). "This extraordinary remedy can be invoked when the case
involves purely legal questions and urgent or emergency factors make the normal appeal
process inadequate." State v. Spady, 2015 MT 218, ¶ 11, 380 Mont. 179, 354 P.3d 590
(citing M. R. App. P. 14(3); Redding v. McCarter, 2012 MT 144, ¶ 17, 365 Mont. 316,
281 P.3d 189). As Cowen notes, the other criteria relevant is that "constitutional issues of
state-wide importance are involved[1" M. R. App. P. 14(3)(b); Spady,¶ 11.
       Cowan contends that he may lose joint custody of his son in a dissolution proceeding
based upon his prior criminal history. Cowan refuses to pay for the services of the
Guardian ad Litem (GAL), until the Ravalli County District Court "addresses some
constitutional discrepancies that appear in [Cowan's] past criminal records." He bases this
concern on the fact that he "has been in the criminal justice system on and offfor 26 years
starting at 11 yoa." He explains that all "Judicial action was brought against him by the
21st Mudicial District ofRavalli County Montana before Jeffery H.Langton." Cowan lists
the court cases and offers that for his parents' dissolution, then-attorney Jefferey Langton
represented his mother in 1982. Cowan provides that he had a youth court proceeding in
1992 before Judge Langton, and that during a second youth court case in 1993, his mother
"question[ed] if a conflict existed." He notes that Judge Langton called ininother judge
for that proceeding. Cowan further provides that both his 2002 and 2008 criminal cases
were adjudicated by Judge Langton. Cowan explains that he moved the District Court in
April and May of this year to vacate his criminal judgments.            He states that the
District Court denied his motions. Cowan concludes that his judgments are void and that
Judge "Langton's impartiality is reasonably in question." Cowan's requested relief
includes "[his] rights [being] restored and this abomination of unconstitutional record
removed from [his] life."
       Cowan's remedy for relief is not with his instant Petition. Cowan brings his claims
questioning impartiality ofthe presiding judge for his criminal cases too late. Even though
he objects now, his objections do not void those judgments. Available electronic records
indicate that Cowan pleaded guilty to the underlying offenses in his 2002 and 2008 criminal
matters; therefore, he has waived such constitutional claims. Cowan did not appeal his
original convictions.    We have pointed this out before when we denied Cowan
habeas corpus relief on a similar claim.
      Cowan also challenges, as unconstitutional, his entries of plea and the
      District Court's jurisdiction in both convictions. Cowan's challenges are
      procedurally barred. "‘[A] defendant waives the right to appeal all
      nonjurisdictional defects upon voluntarily and knowingly entering a guilty
      plea, including claims of constitutional violations which may have occurred
      prior to the plea.'" State v. Pavey, 2010 MT 104, ¶ 11, 356 Mont..248, 231
      P.3d 1104, citing State v. Violette, 2009 MT 19, ¶ 16, 349 Mont. 81,201 P.3d
      804. Cowan waived any challenges to his convictions because he pleaded
      guilty to the charges in 2002 and 2009. This Court cannot provide Cowan
      with the remedy he seeks.

Cowan v. Berkebile, No. OP 15-0080, 2015 Mont. LEXIS 281, at *3-*4(Feb. 17, 2015).
There is no relief that this Court may provide.
                                             2
       We further point out that Cowan has concerns about a tinal parenting plan that has
not yet been decided by the District Court. We note that a different judge is presiding over
the dissolution proceeding. The District Court has ordered appointment ofthe GAL in the
interests of Cowan's son, pursuant to § 40-5-205(1), MCA. Cowan mentions that he
presently has half-time parenting, which could be maintained, depending upon the
outcome. However,Cowan will have to await the outcome ofthe District Court's decision.
       Turning to his request for an expungement of his record, Cowan is limited here.
His Petition with this Court cannot provide him with such relief. A misdemeanor record
may   be expunged       with   the   filing   of a    petition    in   the   District Court.
See §§ 46-18-1105, through 46-18-1110, MCA; In re Expungement of Misdemeanor
Records ofDickey, 2021 MT 3, 402 Mont. 409, 478 P.3d 821. However, expungement,
under the circumstances present here, is not appropriate for a writ of supervisory control.
      Cowan has not demonstrated that supervisory control is warranted here. He does
not present purely legal questions nor does he demonstrate urgency or emergency factors
to sidestep an appeal when a decision has not been reached yet.                  Spady, ¶ 11;
M.R. App. P. 14(3). Accordingly,
      IT IS ORDERED that Cowan's Petition for Writ of Supervisory Control is
DENIED.
      The Clerk is directed to provide a copy of this Order to: the Honorable
Howard Recht, Twenty-first .1udicial District Court, Ravalli County; counsel of record and
Shawn Ryan Cowan personal ly.
      DATED this 2gfr)day of May, 2021.



                                                                 Chief Justice
    Al


      tr,e_..‘
    Justices




4